DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 4, 5, and 20 in the response filed 10/18/22 is acknowledged.
Claims 1-21 are still pending in the application and are examined below.
Response to Arguments
Applicant's arguments filed 10/18/22 have been fully considered but they are not persuasive. Applicant argues on p. 7-8 that Aspelin does not disclose a three-layer pleat disposed in the central panel of the filtering structure, because the only mention of a pleat is tucked portion 72. However, as stated in the Non-Final Rejection and reproduced below in the body of this Final Rejection, Aspelin shows in figs. 1, 4, and 7 a three layer pleat being formed by folds 58 and 59. The annotated fig. 1 below points this out more clearly, which shows the top fold and bottom fold of the pleat forming the outermost first layer; the second and third layers of the pleat are formed by the top and bottom folds and extend towards the respective folds f1/f2 and f3/f4:

    PNG
    media_image1.png
    557
    896
    media_image1.png
    Greyscale

	Applicant further argues on p. 9-10 that Aspelin’s pleat is not sealed to itself at a first seal location, because adhesive 30a secures binding tapes 30 to the periphery of the mask. However, according to col. 4, lines 9-12 and col. 8, lines 29-34, the bindings are secured to the body portion, with all its folds/pleats, via stitching 30a. Thus, each layer of the pleat is secured to the other layers of the pleat (i.e., “sealed to itself”) when they are all stitched together with the bindings. Please note that “sealed to itself” does not preclude any additional elements that are also sealed with the pleat.
	Applicant further argues on p. 11-13 that the Spichakov, Facer, and Tuan fail to make up for the deficiencies of Aspelin. However, the rejection of claim 1 in view of Aspelin has been maintained, as detailed below in the body of the rejection.
Claim Objections
Claim 4 is objected to because of the following informalities:  “a right side edge” and “a left side edge” in lines 2-3 should be amended to recite --the right side edge-- and --the left side edge--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10-14, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aspelin et al. US 3,971,369.
Regarding claim 1, Aspelin discloses a filtering face-piece respirator 20 (fig. 1) comprising a mask body 22 and a harness 30 connected to the mask body 22 (fig. 1 and col. 4, lines 6-8, body portion 22, and the harness comprises the side binding tapes 30), wherein the mask body 22 comprises: a filtering structure (col. 4, lines 39-41) comprising a central panel 25, an upper panel 24 separated from the central panel 25 by a first line of demarcation, and a lower panel 26 separated from the central panel 25 by a second line of demarcation (fig. 4 and col. 4, lines 19-20, the three panels being separated by two distinct folds f1/f2 and f3/f3 that form lines of demarcation); a bisecting fold 52 that is substantially vertical when viewed from a front of the filtering face-piece respirator 20 when the respirator is oriented as in use on a wearer, wherein the substantially vertical bisecting fold 52 extends through the upper panel 24, central panel 25, and lower panel 26 of the mask body 22 (figs. 5 and 7 and col. 4, lines 20-26); and a transversely-extending three-layer pleat disposed in the central panel 25 of the filtering structure (figs. 1, 4, and 7 show a three layer pleat being formed by folds 58 and 59), wherein the transversely-extending three-layer pleat is formed in the mask body 22 and is sealed to itself at a first seal location 30a disposed on a right side of the mask body 22 and a second seal location 30a disposed on a left side of the mask body 22 (fig. 1, 11, and 12 and col. 4, lines 9-12; col. 8, lines 29-34).
Regarding claim 2, Aspelin discloses the pleat comprising a constant width across the mask body 22 as measured in a direction parallel to the bisecting fold 52 (fig. 7, the width between folds 58 and 59 being constant in a direction parallel to vertical fold 52).
Regarding claim 3, Aspelin discloses the pleat comprising a variable width across the mask body 22 as measured in a direction parallel to the bisecting fold 52 such that the pleat forms a dart (fig. 7, the width between fold 58 and f1/f2, and the width between fold 59 and f3/f4, are variable due to the inclining of folds f1-f4).
Regarding claim 8, Aspelin discloses an unsealed length of the transversely-extending pleat between the first seal location 30a and the second seal location 30a (fig. 1 the extent of the pleat between the right and left bindings is unsealed).
Regarding claim 10, Aspelin discloses the respirator 20 being adapted to be folded flat for storage by folding the mask body 22 along the vertical bisecting fold 52 such that an inner surface of the right side of the mask body 22 is in contact with an inner surface of the left side of the mask body 22 (fig. 6, the mask body 22 capable of folding in the claimed manner for storage due to vertical fold 52).
Regarding claim 11, Aspelin discloses a nose clip 33 disposed on or in the upper panel 24 of the mask body 22 (fig. 1 and col. 4, lines 12-14).
Regarding claim 12, Aspelin discloses the filtering structure further comprising filter media 27 disposed between first and second cover webs 28/28 (fig. 18c and col. 4, lines 57-61).
Regarding claim 13, Aspelin discloses an edge tape 30 disposed along at least a portion of a perimeter of the mask body 22 (fig. 1, top edge tape 30).
Regarding claim 14, Aspelin discloses the three-layer pleat comprising a first fold line f1 and a second fold line f2 disposed on each of the right and left sides of the mask body 22, wherein the three-layer pleat is formed by folding the filtering structure 22 along the first and second fold lines f1/f2 on the right and left sides of the mask body (figs. 1 and 4).
Regarding claim 19, Aspelin discloses a method (fig. 1 and col. 2, lines 58-61) comprising; forming a mask body blank 32 comprising a filtering structure (col. 4, lines 39-41, filtering structure; fig. 7 and col. 5, lines 15-17, blank); forming a central panel 25, an upper panel 24, and a lower panel 26 in the mask body blank 32 by folding the mask body blank 32 along a first line of demarcation f1/f2 and a second line of demarcation f3/f4, wherein the first line of demarcation f1/f2 separates the upper panel 24 and the central panel 25, and further wherein the second line of demarcation f3/f4 separates the lower panel 26 and the central panel 25 (fig. 7 and col. 7, lines 50-53; col. 8, lines 12-18); folding the central panel 25 to form a three-layer transversely-extending pleat (fig. 7 and col. 7, lines 51, reverse folding along lines 58 and 59, in combination with the folding at f1/f2 and f3/f4 described above, forms the three-layer pleat); and sealing the transversely-extending pleat at a first seal location 30a disposed on a right side of the mask body blank 32 and a second seal 30a location on a left side of the mask body blank 32 (fig. 1, 11, and 12 and col. 4, lines 9-12; col. 8, lines 29-34).
Regarding claim 20, Aspelin discloses rotating the upper panel 24 about the first line of demarcation f1/f2 away from an inner surface of the central panel 25 and rotating the lower panel 26 about the second line of demarcation f3/f4 away from the inner surface of the central panel 25 such that the respirator 20 is in an open condition (fig. 4, the upper and lower panels 24/26 being rotated to fold away from the back of the central panel 25 at folds f1/f2 and f3/f4).
Regarding claim 21, Aspelin discloses folding the respirator 20 along a bisecting fold 52 that is substantially vertical when viewed from a front of the respirator 20 when the respirator is oriented as in use on a wearer such that the respirator 20 is in a folded condition, wherein the substantially vertical bisecting fold 52 extends through the upper panel 24, central panel 25, and lower panel 26 of the mask body 22 (figs. 5 and 7 and col. 4, lines 20-26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aspelin et al. US 3,971,369 in view of Facer et al. US 2008/0271739 A1.
Regarding claim 5, Aspelin discloses the claimed invention as discussed above.
Aspelin is silent on the mask body further comprising a right tab extending from a right side edge of the mask body and a left tab extending from a left side edge of the mask body.
However, Facer teaches a respirator 10 (fig. 1) comprising a mask body 11 further comprising a right tab 24 extending from a right side edge of the mask body 11 and a left 22 tab extending from a left side edge of the mask body 11 (fig. 2 and [0046], flanges/tabs 22/24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the mask body of Aspelin with a right tab extending from a right side edge of the mask body and a left tab extending from a left side edge of the mask body, as taught by Facer, to provide a region for securement of a harness ([0046]), which would allow the mask to be molded into a more cup like configuration, since the harness does not have to extend along the vertical side edges.
Regarding claim 6, Aspelin in view of Facer discloses the claimed invention as discussed above.
Aspelin is silent on the right and left tabs being integral with at least one of the top, central, and bottom panels.
However, Facer further teaches the right and left tabs 22/24 being integral with at least one of the top, central 14, and bottom panels (fig. 2 and [0046], flanges/tabs 22/24 being integral with central panel 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the right and left tabs of Aspelin in view of Facer to be integral with at least one of the top, central, and bottom panels, as taught by Facer, to provide a region for securement of a harness that is seamless with the rest of the mask for aesthetic purposes ([0046]), which would allow the mask to be molded into a more cup like configuration, since the harness does not have to extend along the vertical side edges.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aspelin et al. US 3,971,369 in view of Facer et al. US 2008/0271739 A1 further in view of Spichakov RU 175021 U1.
Regarding claim 4, Aspelin in view of Facer discloses the claimed invention as discussed above.
Aspelin in view of Facer is silent on each of the first seal location and the second seal location extending to at least 3 mm from each of a right side edge and a left side edge of the central panel respectively.
However, Spichakov teaches a respirator 1 (fig. 1) comprising an analogous perimeter seal 7 extending to at least 3 mm from each of a right side edge and a left side edge of the central panel respectively (fig. 1 and description p. 4, seam 7 along the entire perimeter (which includes the right and left side edge of the central panel 3) is made 2-4 mm from the outer edge 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first seal location and the second seal location of Aspelin in view of Facer to extend to at least 3 mm from each of a right side edge and a left side edge of the central panel respectively, as taught by Spichakov, so that the perimeter is securely fastened in place without danger of unraveling if too close to the edge of the mask.
Claim(s) 7, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aspelin et al. US 3,971,369 in view of Facer et al. US 2008/0271739 A1.
Regarding claim 7, Aspelin discloses the claimed invention as discussed above.
Aspelin is silent on the three-layer pleat being sealed to itself by a weld.
However, Facer teaches a respirator 10 (fig. 1) comprising a mask body 11 with a three-layer pleat (figs. 1 and 2) that is sealed to itself by a weld ([0081], ultrasonic welding that matches the perimeter is used to join the upper, center, and lower panels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the three-layer pleat of Aspelin to be sealed to itself by a weld, as taught by Facer, because welding obviates the need for stitches and threads, making the appearance of the mask much cleaner and aesthetically pleasing; further, [0022] indicates that welds and seams/stitches are interchangeable.
Regarding claim 9, Aspelin discloses the claimed invention as discussed above.
Aspelin is silent on at least one of the first and second lines of demarcation comprising a weld.
However, Facer teaches a respirator 10 (fig. 1) comprising a mask body 11 with a three-layer pleat formed by first and second lines of demarcation 18/20 (figs. 1 and 2), at least one of the first and second lines of demarcation 18/20 comprising a weld (fig. 2 and [0046], lines of demarcation 18/20; [0022], lines of demarcation can be welds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified at least one of the first and second lines of demarcation of Aspelin to comprise a weld, as taught by Facer, because [0022] indicates that welds and folds are interchangeable, and welding may be considered a more lasting form of line demarcation than folding.
Regarding claim 15, Aspelin discloses the claimed invention as discussed above.
Aspelin is silent on the first and second fold lines comprising weld lines.
However, Facer teaches a respirator 10 (fig. 1) comprising a mask body 11 with first and second lines of demarcation 18/20 that are weld lines (fig. 2 and [0046], lines of demarcation 18/20; [0022], lines of demarcation can be welds or folds, or a combination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified at least one of the first and second lines of demarcation of Aspelin to comprise a weld, as taught by Facer, because [0022] indicates that welds and folds can be used in combination, and welding may provide a longer lasting effect to the folds.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aspelin et al. US 3,971,369 in view of Tuan US 10,357,069 B2.
Regarding claim 16, Aspelin discloses the claimed invention as discussed above.
Aspelin is silent on a second transversely-extending three-layer pleat disposed in the central panel of the filtering structure, wherein the second transversely-extending three-layer pleat is formed in the mask body and is sealed to itself at a first seal location disposed on the right side of the mask body and a second seal location disposed on the left side of the mask body.
However, Tuan teaches a respirator S (fig. 5) comprising an analogous first three-layer pleat (fig. 4, formed by folds U1, U2, and the lower counterparts) and a second transversely-extending three-layer pleat disposed in the central panel of the filtering structure (figs. 1 and 4, the second three-layer pleat formed by folds U3, U4, and the lower counterparts, which is located in the center of the mask atop the first three-layer pleat; col. 1, lines 49-52), wherein the second transversely-extending three-layer pleat is formed in the mask body and is sealed to itself at a first seal location disposed on the right side of the mask body and a second seal location disposed on the left side of the mask body (fig. 12 and col. 3, line 60-col. 4, line 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have  provided the respirator of Aspelin with a second transversely-extending three-layer pleat disposed in the central panel of the filtering structure, wherein the second transversely-extending three-layer pleat is formed in the mask body and is sealed to itself at a first seal location disposed on the right side of the mask body and a second seal location disposed on the left side of the mask body, as taught by Tuan, to allow the mask to expand further outward, creating space within the mask and increasing comfort and breathability.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aspelin et al. US 3,971,369 in view of Tuan US 10,357,069 B2 further in view of Facer et al. US 2008/0271739 A1.
Regarding claim 17, Aspelin in view of Tuan discloses the claimed invention as discussed above.
Aspelin in view of Tuan is silent on one or more additional weld lines disposed in the filtering structure of the mask body.
However, Facer teaches a respirator 10 (fig. 1) comprising a mask body 11 with first and second lines of demarcation 18/20 that are weld lines (fig. 2 and [0046], lines of demarcation 18/20; [0022], lines of demarcation can be welds or folds, or a combination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one of the first and second lines of demarcation disposed in the filtering structure of the mask body of Aspelin in view of Tuan to comprise one or more additional weld lines, as taught by Facer, because [0022] indicates that welds and folds can be used in combination, and welding may provide a longer lasting effect to the folds.
Regarding claim 18, Aspelin in view of Tuan further in view of Facer discloses the claimed invention as discussed above.
Aspelin further discloses the filtering structure further comprising functional material 27 disposed within the filtering structure (fig. 18c and col. 4, lines 57-61).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mayhew US 3,613,678
Parker US 4,300,549
Lu et al. US 8,910,634 B2
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786